Go O&© SI DH A FP W BO =

NO NY NY NY NR RD Rm a ei ee a a ea
N A FSF WD NY —&§ DBD OBO CO ID DR WH BP WO PB KF |]

 

 

Case 2:07-cr-00358-JLR Document 270-1 Filed 07/08/21 Page 1of1

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

No. CR07-358-JLR

(PROPOSED) ORDER GRANTING
STIPULATED MOTION TO PERMIT

UNITED STATES OF AMERICA,
Plaintiff,

V.

AEND TO SET A BRIEFING
SCHEDULE AND anor Ttowa+

MATEZS

HENRY REDLIGHTNING,

)
)
)
) FOR COMPASSIONATE RELEASE 1
)
)
Defendant. )
)

 

This matter comes before the Court on the stipulation of the parties to permit the
filing of an amended, counseled motion for compassionate release and to set a new

briefing schedule.
This Court now ORDERS that counsel for Mr. Redlightning is permitted to file

an amended motion for compassionate release following this new briefing schedule:

Defendant’s Amended Motion due August 19, 2021
Government’s Response due September 10, 2021 a
\\ Af

Defendant’s Reply due September 17, 2021
DET A266 and HIG Are DENTED as miggkX.
DATED this Gd day of July 2021.

C\ 2 Qa.%

JAMES U. ROBART
UNITED STATES DISTRICT JUDGE

Presented by:

s/ Michael Filipovic

Federal Public Defender
Attorney for Henry Redlightning

FILING OF AN AMENDED MOTION A

\

FEDERAL PUBLIC DEFENDER
ORDER TO PERMIT FILING OF AMENDED 1601 Fifth Avenue, Suite 700

MOTION AND TO SET BRIEFING SCHEDULE Seattle, Washington 98101

(United States v. Redlightning, CRO7-358-JLR) - 1 (206) 553-1100

 
